UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION

GARRETT DAY LLC, et al. )
)
Plaintiffs, }

) Case No. 3:15-cv-00036-WHR
v. )
)

INTERNATIONAL PAPER COMPANY, ef ai. +) Judge Walter H. Rice

)
Defendants. )

ORDER GRANTING JOINT MOTION TO ALTER THE BRIEFING
SCHEDULE/EXTEND RESPECTIVE OPPOSITION AND REPLY DATES

Upon consideration of Plaintiffs and Defendant International Paper’s Joint Motion to
Alter the Briefing Schedule/Extend Respective Opposition and Reply Dates (the “Motion”), it
appearing to the Court that good cause exists, it is hereby:

ORDERED that the Motion is GRANTED; and it is further

ORDERED that Plaintiffs shall have until September 5, 2019, to file their Memorandum
in Opposition to International Paper’s Motion for Reconsideration (Doc. #282), and International

Paper shall have until October 3, 2019, to file its Reply.

Dated: &8-2B-\9 Le wee

7efatec Walter H. Rice
